Judgment unanimously affirmed. Memorandum: Petitioner *1079contends that the Hearing Officer abused his discretion in failing to provide petitioner with two requested witnesses. Six inmates testified on petitioner’s behalf at the hearing and each inmate testified consistent with petitioner’s version of events. We conclude that the Hearing Officer did not abuse his discretion in concluding that the testimony of the seventh inmate witness would be redundant. Petitioner has not shown that the eighth witness would have offered additional material testimony (see, Matter of Shamsid-Deen v Selsky, 195 AD2d 1084 [decided herewith]; Matter of Herrera v Coughlin, 171 AD2d 1081). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Green, J. P., Lawton, Fallon, Boomer and Boehm, JJ.